Order, Supreme Court, New York County (Charles Ramos, J.), entered on or about July 3, 2001, which, insofar as appealed from, granted defendants’ motion to strike plaintiffs’ jury demand, unanimously affirmed, without costs.
Plaintiffs’ jury demand was properly stricken since determination of all but the second of their four causes of action in this action arising out of the parties’ joint venture will “ ‘imperatively require’ ” examination of the joint venture’s accounts (Murphy v American Home Prods. Corp., 136 AD2d 229, 233-234; see, CPLR 4101; Non-Linear Trading Co. v Braddis Assocs., 243 AD2d 107, 115). Since defendants did not serve a notice of appeal or cross appeal, we decline to consider the claimed points of error they presently raise. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Ellerin, JJ.